HEDRICK, Chief Judge.
Although the State has failed to recognize or discuss the matter, we must consider the appealability of these cases now before us.
G.S. 15A-1444(e) in pertinent part provides:
Except as provided in subsection (al) of this section and G.S. 15A-979, and except when a motion to withdraw a plea of guilty or no contest has been denied, the defendant is not entitled to appellate review as a matter of right when he has entered a plea of guilty or no contest to a criminal charge in the superior court, but he may petition the appellate division for review by writ of certiorari.
G.S. 15A-1444(al) in pertinent part provides:
*755A defendant who has been found guilty, or entered a plea of guilty or no contest to a felony, is entitled to appeal as a matter of right the issue of whether his sentence is supported by evidence introduced at the trial and sentencing hearing only if the prison term of the sentence exceeds the presumptive term set by G.S. 15A-1340.4, and if the judge was required to make findings as to aggravating or mitigating factors pursuant to this Article.
G.S. 15A-979(b) states that “[a]n order finally denying a motion to suppress evidence may be reviewed upon an appeal from a judgment of conviction, including a judgment entered upon a plea of guilty.”
Defendant has entered a plea of guilty to ten misdemeanors. Since none of the above exceptions apply in this case, defendant is not entitled to appeal as a matter of right. Defendant has not filed a petition for writ of certiorari and so the appeal must be dismissed.
Appeal dismissed.
Judges Becton and SMITH concur.